Per Curiam:
The order appealed from should be reversed, without costs, and the motion to vacate the order for the examination granted to the extent of limiting the examination to the issue as to whether or not appellant assumed the liability of the copartnership under the contract with the plaintiff’s assignor; time for the examination to proceed to be fixed on settlement of order. Present — Clarke, P. J., Laughlin, Dowling, Davis and Shearn, JJ. Order reversed, without costs, and motion granted to the extent stated in opinion. Order to be settled on notice.